In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County, dated May 18, 1979, which (1) granted plaintiffs’ motion for summary judgment on the issue of liability, and (2) directed a trial on the issue of damages. Order affirmed, with $50 costs and disbursements. In this res ipsa loquitur case, plaintiffs’ proof, unrebutted by the defendants, is so convincing that the inferences arising therefrom, that defendants were negligent and the infant plaintiff was free from contributory negligence, are inescapable. Accordingly, the order granting summary judgment should be affirmed. (See Horowitz v Kevah Konner, Inc., 67 AD2d 38; Richard Equip. Corp. v Manhattan Bid. Contr. Co., 9 AD2d 691.) Mollen, P. J., Titone, Rabin, Gulotta and Gibbons, JJ., concur.